TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00241-CV





City of Arlington, Texas, Appellant


v.


Texas Natural Resource Conservation and City of Fort Worth, Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 93-14408, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING





PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:  July 12, 1995
Do Not Publish